Case: 20-10836     Document: 00515995782          Page: 1     Date Filed: 08/26/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 26, 2021
                                   No. 20-10836                          Lyle W. Cayce
                                                                              Clerk

   Jessica Ward, also known as Jessica Lynn Ward,

                                                            Petitioner—Appellant,

                                       versus

   United States of America,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-731


   Before Jones, Southwick, and Engelhardt, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
          Jessica Ward, who is serving a 200-month sentence, filed a motion for
   compassionate release. The district court denied the motion. We must
   decide whether a district court may use the sentencing factors set forth in 18
   U.S.C. § 3553(a) to reject compassionate release when the Government fails
   to present a Section 3553(a) argument. We conclude that the district court
   did not err. AFFIRMED.
Case: 20-10836       Document: 00515995782            Page: 2     Date Filed: 08/26/2021




                                       No. 20-10836


                FACTUAL AND PROCEDURAL BACKGROUND
          In October 2017, Ward pled guilty to a one-count information
   charging her with conspiracy to possess with intent to distribute 50 grams or
   more of methamphetamine.             See 21 U.S.C. §§ 846, 841(a)(1), and
   841(b)(1)(B). In February 2018, the district court sentenced Ward to 200
   months of imprisonment to be followed by 5 years of supervised release.
   Ward did not file a direct appeal, but she later unsuccessfully sought post-
   conviction relief based on alleged ineffective assistance of counsel. See
   United States v. Ward, 2020 WL 6194457, at *1 (5th Cir. Mar. 2, 2020) (No.
   19-10468) (denying certificate of appealability).
          In March 2020, through counsel, Ward sent a request for
   compassionate release to the warden of her facility. She asserted that her
   kidney failure, other medical problems, and vulnerability to COVID-19
   constituted an extraordinary and compelling reason for a sentence reduction.
   In May 2020, the Bureau of Prisons denied her request because Ward’s
   “medical condition has not been determined to be terminal within eighteen
   months nor end of life trajectory.”
          In July 2020, after exhausting her administrative remedies, 1 Ward
   filed a motion in the United States District Court, Northern District of
   Texas, seeking compassionate release under 18 U.S.C. § 3582(c)(1)(A).
   Ward asserted that her chronic kidney failure, other medical conditions, and
   the COVID-19 pandemic constituted “extraordinary and compelling”
   reasons for compassionate release. Given her medical conditions, Ward
   contended that she was particularly susceptible to “grave illness or death if
   infected by COVID-19.” She also contended that compassionate release


          1
            Ward exhausted her administrative remedies because the Bureau of Prisons did
   not respond to her initial request within 30 days. See 18 U.S.C. § 3582(c)(1)(A).




                                            2
Case: 20-10836      Document: 00515995782             Page: 3   Date Filed: 08/26/2021




                                       No. 20-10836


   would be consistent with Section 1B1.13 of the Sentencing Guidelines, and
   that Section 3553(a) factors favor a reduction. She requested a reduction
   either to time served or to a term of home confinement.
          Ward filed with the motion her proof of exhaustion, her medical
   records, and an expert’s report that her kidney disease put her “at higher risk
   for developing severe illness, kidney failure, or death if she becomes infected
   with the coronavirus SARS-CoV-2 (Covid-19).”
          At the request of the district court, the Government filed an
   opposition that made two arguments.                The first was that Ward’s
   “COVID-related concerns do not constitute ‘extraordinary and compelling
   reasons’ under the compassionate-release statute.” Relying on Section
   1B1.13 of the Sentencing Guidelines, the Government argued that COVID-
   19 is not a stand-alone basis for a sentence reduction. The second argument
   was that the Bureau of Prisons was adequately managing the pandemic and
   that judicial intervention was unnecessary.            The Government never
   mentioned Ward’s kidney condition or the Section 3553(a) factors.
          Ward filed a reply. She emphasized that the Government failed to
   respond to her kidney-disease argument and failed to argue that the
   sentencing factors counseled against a reduction. She asked the court to
   “consider these matters conceded” and to grant her motion.                 The
   Government filed a sur-reply which acknowledged that, while “COVID-19 is
   a very serious matter for the Country, . . . it should not be used as a get-out-
   of-jail-free card and it should not serve as a fulcrum for catapulting everyone
   with an infirmity out of prison.”
          The district court denied Ward’s motion for two independent
   reasons. The first was that Ward failed to show an “extraordinary and
   compelling reason” for a reduction. It discussed her kidney disease, but




                                            3
Case: 20-10836          Document: 00515995782           Page: 4       Date Filed: 08/26/2021




                                         No. 20-10836


   never mentioned COVID-19. 2 The second reason was that the Section
   3553(a) factors did not support a reduction. 3 The district court concluded
   that Ward’s release “would not be in the interest of justice.” Ward timely
   appealed.


                                       DISCUSSION
             We review the denial of a motion for compassionate release for abuse
   of discretion. United States v. Cooper, 996 F.3d 283, 286 (5th Cir. 2021). A
   court abuses its discretion when “it bases its decision on an error of law or a
   clearly erroneous assessment of the evidence.” Id. (quoting United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020)).
             The sole issue in this appeal is whether the district court abused its
   discretion by denying Ward’s motion based on arguments not advanced by
   the Government. Ward contends that the district court impermissibly relied
   on two “waived” arguments and violated the “principle of party
   presentation.” See United States v. Sineneng-Smith, 140 S. Ct. 1575, 1579
   (2020). The Government argues that the district court merely engaged in




   2
       As the court explained:
   The court is not persuaded that an extraordinary and compelling reason exists in
   movant’s case. In particular, movant’s expert opines that she has stage 3 chronic
   kidney disease, but does not aver that she has any particular life expectancy. The
   warden denied her request for compassionate release because movant’s medical
   condition had not been determined to be terminal within 18 months nor end of life
   trajectory.
   3
    The court considered the length of Ward’s term of imprisonment, her managerial role in
   the crime of conviction, the quantity of methamphetamine involved, her criminal history,
   and the danger of her continued fraudulent conduct upon release.




                                               4
Case: 20-10836      Document: 00515995782           Page: 5    Date Filed: 08/26/2021




                                     No. 20-10836


   analysis required by the statute and challenges Ward’s argument that it never
   raised an argument related to Ward’s kidney condition.
          We begin with a brief background of the compassionate release
   statute. See 18 U.S.C. § 3582(c)(1)(a). We then examine whether the district
   court abused its discretion in adopting reasoning not argued by a party.
          Compassionate release is one of a few exceptions to the general rule
   that “court[s] may not modify a term of imprisonment once it has been
   imposed.” See 18 U.S.C. § 3582(c). Until the passage of the First Step Act,
   only the Bureau of Prisons could file a motion for compassionate release. See
   United States v. Shkambi, 993 F.3d 388, 391 (5th Cir. 2021). The First Step
   Act amended Section 3582(c)(1)(A) to allow defendants to file
   compassionate-release motions after exhausting administrative remedies.
   First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018). As
   relevant here, the compassionate-release statute now provides:
          [T]he court, upon motion of the Director of the Bureau of
          Prisons, or upon motion of the defendant after the defendant
          has fully exhausted all administrative rights to appeal a failure
          of the Bureau of Prisons to bring a motion on the defendant’s
          behalf or the lapse of 30 days from the receipt of such a request
          by the warden of the defendant’s facility, whichever is earlier,
          may reduce the term of imprisonment (and may impose a term
          of probation or supervised release with or without conditions
          that does not exceed the unserved portion of the original term
          of imprisonment), after considering the factors set forth in
          [S]ection 3553(a) to the extent that they are applicable, if it
          finds that . . . extraordinary and compelling reasons warrant
          such a reduction . . . and that such a reduction is consistent with
          applicable policy statements issued by the Sentencing
          Commission.
   18 U.S.C. § 3582(c)(1)(A). We summarize its key requirements.




                                          5
Case: 20-10836      Document: 00515995782           Page: 6   Date Filed: 08/26/2021




                                     No. 20-10836


          At the outset, a defendant must exhaust her administrative remedies
   before filing a motion for compassionate release. Id. Here, it is undisputed
   that Ward exhausted her administrative remedies, as the Bureau of Prisons
   failed to respond to her initial request within 30 days.
          A defendant who has exhausted her administrative remedies is eligible
   for a sentence reduction if the district court finds: (1) that one of the two
   conditions set forth in Section 3582(c)(1)(A) is met (here, it must find that
   “extraordinary and compelling reasons warrant such a reduction”); and
   (2) “that such a reduction is consistent with applicable policy statements
   issued by the Sentencing Commission.” Id. If the district court makes those
   two findings, then the court “may” reduce the defendant’s sentence “after
   considering the factors set forth in [S]ection 3553(a) to the extent that they
   are applicable.” Id. The district court has discretion to deny compassionate
   release if the Section 3553(a) factors counsel against a reduction. See, e.g.,
   United States v. Ruffin, 978 F.3d 1000, 1008 (6th Cir. 2020).
          The Government made two arguments in opposition to Ward’s
   motion. First, it argued that Ward’s “COVID-19 related concerns” are not
   “extraordinary and compelling reasons” for compassionate release. Second,
   it also asserted that the Bureau of Prisons was adequately managing the
   pandemic within federal prisons. The district court accepted that Ward’s
   kidney disease was not an “extraordinary and compelling reason,” and it
   further found the Section 3553(a) factors did not support release.
          We discuss first the district court’s holding that Ward failed to
   present an “extraordinary and compelling” reason for a reduction. The
   district court discussed Section 1B1.13 of the Guidelines, which lists certain
   medical conditions and family circumstances as “extraordinary and
   compelling” in a policy statement. After the district court’s decision,
   though, we held that Section 1B1.13 is “inapplicable” to motions for




                                          6
Case: 20-10836        Document: 00515995782         Page: 7     Date Filed: 08/26/2021




                                     No. 20-10836


   compassionate release filed by defendants. Shkambi, 993 F.3d at 392–93. As
   a result, a district court errs by treating Section 1B1.13 as binding. Cooper,
   996 F.3d at 289.
          In this case, the district court did not explicitly state that it considered
   Section 1B1.13 to bind its determination, but it relied on Section 1B1.13
   exclusively to delineate the contours of what constitutes an “extraordinary
   and compelling reason” before concluding that Ward failed to present one.
   Accordingly, this part of the district court’s analysis is not a basis to affirm
   its denial.
          What remains is the district court’s alternative determination that,
   even if Ward was otherwise eligible for a reduction, her motion should be
   denied based on the Section 3553(a) factors. The Government made no
   mention of the Section 3553(a) factors in its response to Ward’s motion.
   Because of that, Ward contends that the Government “waived” reliance on
   the Section 3553(a) factors and that the court violated the principle of party
   presentation by relying on the factors as a basis for denial.
          In examining for error, we begin with the proposition that motions for
   compassionate release are inherently discretionary. By statute, a district
   court “may” reduce an otherwise-eligible defendant’s sentence “after
   considering the factors set forth in section 3553(a) to the extent that they are
   applicable.” 18 U.S.C. § 3582(c)(1)(A). Further, we give deference to the
   district court’s determination because a “sentencing judge is in a superior
   position to find facts and judge their import under [Section] 3553(a) in the
   individual case.” Chambliss, 948 F.3d at 693 (quoting Gall v. United States,
   552 U.S. 38, 51 (2007)). Altogether, the district court is obligated to consider
   the Section 3553(a) factors before deciding whether to order compassionate
   release, and we give deference to the district court when it does. We see no
   reason to hold that the Government’s failure to make arguments about the




                                           7
Case: 20-10836       Document: 00515995782              Page: 8   Date Filed: 08/26/2021




                                         No. 20-10836


   factors cancels the statutory obligation to consider them.                Indeed,
   consideration of the factors is as needed to justify granting compassionate
   relief as it is to denying release.
          Second, the burden falls on the defendant to “convince the district
   judge to exercise discretion to grant the motion [for compassionate release]
   after considering the [Section] 3553(a) factors.” Shkambi, 993 F.3d at 392.
   If the defendant fails to convince the district court to exercise its discretion,
   such as in this case, then the court may deny the motion, assuming it
   “provide[s] specific factual reasons, including but not limited to due
   consideration of the [Section] 3553(a) factors.” Chambliss, 948 F.3d at 693.
   This is true regardless of whether the Government raises the Section 3553(a)
   factors. Indeed, we agree with an unpublished opinion of this court that a
   district court may in proper circumstances deny a motion for compassionate
   release without even requesting a response from the Government. See United
   States v. Smith, 828 F. App’x 215, 216 & n.1 (5th Cir. 2020). Obviously, in
   such a case there are no opposing arguments of any kind.
          Third, the district court’s duty to consider the Section 3553(a) factors
   at original sentencing supports the conclusion that it has authority to consider
   the factors, even if sua sponte, during sentence-modification proceedings. A
   judge imposing an original sentence “must always take account of certain
   statutory factors,” i.e., the Section 3553(a) factors. Chavez-Meza v. United
   States, 138 S. Ct. 1959, 1963 (2018) (emphasis added).                 Sentence-
   modification proceedings, such as Section 3582(c)(1) or Section 3582(c)(2)
   proceedings, are limited exceptions to the general rule that a sentence “may
   not be modified by a district court.” See Dillon v. United States, 560 U.S. 817,
   824 (2010). The Supreme Court has not held but only assumed “for
   argument’s sake” that “district courts have equivalent duties when initially
   sentencing a defendant and when later modifying the sentence.” Chavez-




                                              8
Case: 20-10836      Document: 00515995782           Page: 9    Date Filed: 08/26/2021




                                     No. 20-10836


   Meza, 138 S. Ct. at 1965.       Flexibility and discretion from rigid rules is
   particularly applicable when there is a motion to modify a sentence.
          Our analysis so far does not constitute a holding that the Government
   cannot forfeit or waive some arguments against compassionate release. For
   example, the administrative-exhaustion requirement is a non-jurisdictional
   but “mandatory” claim-processing rule. United States v. Franco, 973 F.3d
   465, 468 (5th Cir. 2020). Like other claim-processing rules, the Government
   must “properly raise[] the rule” before it will be enforced. Id. Similarly, “an
   objection based on a mandatory claim-processing rule may be forfeited ‘if the
   party asserting the rule waits too long to raise the point.’” Fort Bend Cnty. v.
   Davis, 139 S. Ct. 1843, 1849 (2019) (quoting Eberhart v. United States, 546
   U.S. 12, 19 (2005)).
          To support her assertion that the Government waived reliance on the
   Section 3553(a) factors, Ward cites a case in which we treated as
   “abandoned” arguments that were not properly presented in the opening
   brief by an appellant. United States v. Lindell, 881 F.2d 1313, 1325 (5th Cir.
   1989). An appellate brief, though, is a place to challenge or support another
   court’s ruling. We do not see the connection between that principle and the
   Government’s ability to block a district court’s consideration of the Section
   3553(a) factors by a failure to rely on those factors in its opposition.
          Ward also refers to the “principle of party presentation” recently
   described by the Supreme Court. Sineneng-Smith, 140 S. Ct. at 1579. Under
   this principle, courts ordinarily “rely on the parties to frame the issues for
   decision and assign to courts the role of neutral arbiter of matters the parties
   present.” Id. (quoting Greenlaw v. United States, 554 U.S. 237, 243 (2008)).
   “[A]s a general rule,” the Court explained, “our system ‘is designed around
   the premise that [parties represented by competent counsel] know what is
   best for them, and are responsible for advancing the facts and argument




                                           9
Case: 20-10836      Document: 00515995782            Page: 10    Date Filed: 08/26/2021




                                      No. 20-10836


   entitling them to relief.’” Id. (quoting Castro v. United States, 540 U.S. 375,
   386 (Scalia, J., concurring in part and in judgment)). In Sineneng-Smith, the
   Supreme Court held that the Ninth Circuit abused its discretion by
   conducting a “takeover of the appeal.” Id. at 1581. In a defendant’s appeal
   that challenged her statute of conviction, the Ninth Circuit panel appointed
   three amici to brief three wholly different theories of relief that the defendant
   never herself raised.    Id. at 1578. The Court held that the Ninth Circuit
   “departed so drastically from the principle of party presentation as to
   constitute an abuse of discretion.” Id.
          An appellate court’s interjection of three wholly different legal
   theories in favor of constitutional relief is hardly comparable to a district
   court’s complying, unbidden, with its statutory obligation to act only after
   considering certain matters. We find no authority that the Government’s
   failure to brief the Section 3553(a) factors means it is error for a district court
   to apply them.
          AFFIRMED.




                                           10